NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO NEGRETE-RUIZ,                         No.    16-73879

                Petitioner,                     Agency No. A099-512-302

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Guillermo Negrete-Ruiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We review de novo questions of law. Bhattarai v. Lynch, 835 F.3d 1037, 1042

(9th Cir. 2016). We deny the petition for review.

      Negrete-Ruiz abandoned any challenge to the agency’s determination that he

did not establish good cause for a continuance to allow him to marry and apply for

adjustment of status through a spouse. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported by argument

are deemed abandoned.”).

      The agency did not abuse its discretion in denying Negrete-Ruiz’s request

for a continuance to allow him to marry and obtain a qualifying relative for

purposes of cancellation of removal, because he did not demonstrate good cause.

See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (factors to be considered in

determining whether the denial of a continuance constitutes an abuse of

discretion); see also Hui Ran Mu v. Barr, 936 F.3d 929, 936 (9th Cir. 2019)

(“Although the [agency] did not expressly address the Ahmed factors, the IJ

sufficiently outlined why good cause [for a continuance] did not exist.”). Negrete-

Ruiz’s contentions that the agency erred in its legal analysis fail. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency adequately considered evidence

and sufficiently announced its decision).




                                            2                                  16-73879
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    16-73879